Citation Nr: 1302083	
Decision Date: 01/18/13    Archive Date: 01/23/13

DOCKET NO.  10-18 373	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 1974 to July 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which denied service connection for status post left Achilles tendon rupture with repair.  In September 2009, the Veteran submitted a notice of disagreement and subsequently perfected his appeal in April 2010.  His case is currently under the jurisdiction of the VA RO in Nashville, Tennessee.

In July 2011, the Veteran presented sworn testimony during a Travel Board hearing in Nashville, Tennessee, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file.


FINDING OF FACT

The Veteran's currently diagnosed left ankle disability is the result of a disease or injury in service.


CONCLUSION OF LAW

A left ankle disability was incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2012); 38 C.F.R. § 3.303 (2012).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As to the Veteran's claim decided herein, this claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. § 3.159 (2012); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).


II. Merits of the Claim

The Veteran alleges that he currently suffers from a left ankle disability as a result of service.  Specifically, he claims that he injured his left ankle in service and that his current left ankle disability is a result of his in-service left ankle sprain.  He, therefore, believes that service connection is warranted.

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002).  However, that an injury or disease occurred in service is not enough; there must also be a chronic disability resulting from that injury or disease.  If there is no showing of the chronic disability during service, then a showing of continuous symptoms after service is required to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  See 38 C.F.R. § 3.303(d) (2012).

In order to establish service connection for a disability, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3)  evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

A review of the medical evidence reveals that the Veteran has been diagnosed with status post left Achilles tendon rupture repair.  As such, the first element of Hickson is met.

A review of the service treatment records reveals that the Veteran experienced left ankle sprains in July and August 1974 while on active duty.  Therefore, the second element of Hickson is met.

The remaining question is whether a medical nexus exists between the Veteran's in-service left ankle injury and his current left ankle disability.

In January 2013, the Board obtained a medical opinion from the Veterans Health Administration (VHA).  The VHA physician found that it was more likely than not that the Veteran sustained service-connected disabilities to both ankles as confirmed by the history of injuries to both ankles in service and persistent symptoms since service.  Therefore, he concluded that the Veteran's in-service left ankle injury contributed to his current left ankle disability.  

The Veteran was previously afforded a VA examination in June 2008.  At that time, the examiner diagnosed the Veteran with a left ankle sprain and concluded it was not related to service because his in-service left ankle sprain was not severe enough prevent him from engaging in physical activity many years later.

The Board is free to favor one medical opinion over another as long as it provides an adequate basis for doing so.  See Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000).

In this case, the Board finds the January 2013 VHA physician's opinion to be at least as probative as the June 2008 VA examiner's opinion.  Both physicians reviewed the claims file and provided rationales to support their conclusions.  Accordingly, the Board finds that the medical evidence in this case is, at minimum, in equipoise regarding the question of whether the Veteran's current left ankle disability is related to his military service.  As such, the benefit-of-the-doubt will be conferred in the Veteran's favor and his claim for service connection for a left ankle disability is granted.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2012); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

Entitlement to service connection for a left ankle disability is granted.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


